ORDER
This is a petition for writ of habeas corpus wherein petitioner is seeking bail pending an appeal from his convictions of certain criminal offenses. The petition was argued before us on February 5, 1981. After carefully considering the memoranda and arguments of the parties and the transcripts of the Supreme Court hearings on post conviction bail, we are satisfied that the trial justice did not abuse his discretion in denying bail in this case. Therefore, the petition for writ of habeas corpus is hereby denied.